Exhibit 10.103

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

3rd Amendment to the

CAPTISOL® SUPPLY AGREEMENT

dated as of

December 20th, 2002 and amended July 29, 2005 and March 1, 2007

BY AND BETWEEN

CYDEX, INC.

AND

THE HOVIONE GROUP

Dated as of January 28, 2008



--------------------------------------------------------------------------------

3rd AMENDMENT TO THE CAPTISOL® SUPPLY AGREEMENT

THIS 3rd AMENDEMENT TO THE CAPTISOL SUPPLY AGREEMENT (the “AGREEMENT”) is
entered into as of January 28, 2008, by and between:

 

  (1) CYDEX, INC., a Delaware corporation with an office at 10513 W. 84th Terr,
Lenexa, Kansas, 66214 (“CYDEX”); and

 

  (2) HOVIONE LLC, a New Jersey limited liability company with an office at 40
Lake Drive, East Windsor, New Jersey 08250 (“AGENT”), acting as exclusive sales
agent for the USA for the manufacturers, HOVIONE FARMACIENCIA S.A., a Portuguese
corporation (“HOVIONE SA”), and HOVIONE PHARMASCIENCE LIMITED, a Macau
corporation (“HOVIONE LIMITED”), and acting as exclusive sales agent for the
project manager HOVIONE INTERNATIONAL LIMITED, a Hong Kong corporation with an
office at 172 Gloucester Road, Wanchai, Hong Kong (“HOVIONE INTERNATIONAL”),
jointly and severally. AGENT, HOVIONE SA, HOVIONE LIMITED and HOVIONE
INTERNATIONAL are collectively referred to herein as “HOVIONE”).

This 3rd Amendment to the Captisol Supply Agreement is hereafter referred to as
the “Amendment No. 3”.

BACKGROUND

Both parties declare that the original intent of the AGREEMENT entered into has
been met and remains valid. The parties feel that it is appropriate to clarify
and update certain terms set forth in the AGREEMENT. Specifically, the parties
have agreed to [***] the minimum annual purchase requirement of Captisol, to
remove the obligation of HOVIONE to hold additional inventory, to grant HOVIONE
rights to practice under a certain patent, and to clarify how certain exchange
rates should be determined and applied.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises hereinafter made and the
mutual benefits to be derived from this Amendment No. 3, and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:

1. Definitions. All capitalized terms used herein shall have the meaning given
to them in the AGREEMENT, unless otherwise defined herein.

2. Amendment to Article I (Definitions). The following term has been amended to
read in its entirety:

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

PAGE 2  

Hovione Contract Code

SA.00012.A.002



--------------------------------------------------------------------------------

““INITIAL TERM” means the period commencing upon the EFFECTIVE DATE and ending
on March 31, 2014.”

3. Amendment to Section 3.5 (Forecasts, Purchase Orders and Minimum Orders).
Section 3.5 is hereby amended to change the minimum annual purchase requirement
from a minimum of [***]to [***]. As amended, Section 3.5 shall read in its
entirety:

“3.5 FORECASTS, Purchase Orders and Minimum Quantities. Within [***]) days after
the commencement of any CONTRACT YEAR, CYDEX shall provide HOVIONE with a
written [***] forecast of its anticipated purchase order for commercial
quantities of CAPTISOL for the subsequent [***] (“FORECAST”), specifying
quantities and delivery dates. Not later than [***] months in advance of such
CONTRACT YEAR, CYDEX shall be required to place its irrevocable purchase order
for [***] % of the aggregate quantities of CAPTISOL specified in its FORECAST,
provided that CYDEX shall have the right, with respect to not more than [***] %
of FORECASTED quantities, to (i) [***] such FORECASTED quantities, and/or
(ii) [***] among deliveries scheduled and new delivery dates, provided in
aggregate the changed amounts are not disproportionately concentrated in time
thereby causing HOVIONE to produce and deliver in that period in excess of the
[***]% its obligations. CYDEX’s irrevocable purchase order shall be for at least
[***]. HOVIONE shall confirm acceptance of such annual irrevocable purchase
order within [***] days of receipt. Should CYDEX desire to make additional
changes in quantities and/or delivery dates, CYDEX shall notify HOVIONE and
HOVIONE will use its best commercial efforts to accommodate CYDEX’s requests.”

4. Deletion of Section 3.7 (Additional Inventory). The parties agree that
HOVIONE is not required to manufacture and hold in inventory an additional
quantity of CAPTISOL equal to [***]% of the quantities specified by CYDEX in
each of its purchase orders. Accordingly, Section 3.7 of the AGREEMENT is hereby
deleted in its entirety.

5. Amendment to Section 4.1 (Initial UNIT PRICES). Section 4.1 is hereby amended
to read in its entirety:

“4.1 Initial UNIT PRICES. As full compensation for the performance of HOVIONE
hereunder for the manufacture and supply of CAPTISOL from its Loures site from
and after the COMMERCIAL PRODUCTION DATE, CYDEX shall pay HOVIONE the following
supply prices (“UNIT PRICES”) for CAPTISOL:

 

Quantities of CAPTISOL Supplied

in a CONTRACT YEAR

   UNIT PRICES
(US$)

[***]

   [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

PAGE 3  

Hovione Contract Code

SA.00012.A.002



--------------------------------------------------------------------------------

For supplies in excess of [***] CYDEX shall pay HOVIONE the following supply
prices (“UNIT PRICES”) for CAPTISOL, till a minimum price of $ [***]

Price = [***]

e.g.: for a supply of [***]

Such UNIT PRICES shall be adjusted only as provided in Section 4.2 hereof. An
estimated UNIT PRICE for deliveries of CAPTISOL to be used for all invoices in a
given CONTRACT YEAR shall be based on the purchase order for such CONTRACT YEAR.
Within [***] days following the end of each CONTRACT YEAR, CYDEX shall submit to
HOVIONE a reconciliation of the total amount that should have been paid by CYDEX
for all quantities of CAPTISOL purchased during such CONTRACT YEAR in accordance
with the actual UNIT PRICE against the total amounts actually billed by HOVIONE
and paid for by CYDEX for such quantities based on the estimated UNIT PRICE for
such year. If such reconciliation shows that CYDEX has overpaid for such
purchases, then HOVIONE shall, upon [***] days’ notice, at CYDEX’s election,
either refund such overpayment or credit such overpayment against future
purchases of CAPTISOL. If such reconciliation shows that CYDEX has underpaid for
such purchases, then CYDEX shall remit the balance so determined to be due to
HOVIONE within [***] [***] days of its submission of such reconciliation. Such
UNIT PRICES include all raw materials, conversion costs and delivery costs
(other than customs duties, if any, in the country where CAPTISOL is to be
delivered as directed by CYDEX).”

6. Amendment to Section 6.11 (Relationship Management). The representatives to
the Technical Committee and the Management Committee shall be amended to be as
follows:

“The Technical Committee shall be composed of one representative of each party.
Initially, such representatives shall be:

 

•    For CyDex:

     Dr. Vincent Antle

•    For Hovione:

     Mr. Pedro Duarte”

“The Management Committee shall be composed of one representative of each party.
Initially, such representatives shall be:

 

•    For CyDex:

     Mr. Allen Roberson

•    For Hovione:

     Mr. David Hoffman”

7. Amendment to Section 7.2 (Proprietary Rights). Section 7.2 is hereby amended
to add a new subclause (f) that shall read in its entirety:

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

PAGE 4  

Hovione Contract Code

SA.00012.A.002



--------------------------------------------------------------------------------

“(f) License Under U.S. Patent No. [***]. CYDEX hereby grants HOVIONE a limited,
nonexclusive license, without the right to sublicense, under U.S. Patent
No. [***] solely to manufacture CAPTISOL pursuant to this AGREEMENT.

For the avoidance of doubt, HOVIONE shall not have any rights under U.S. Patent
No. [***] outside the scope of the license granted herein.”

8. Amendment to Section 8.2(v). Section 8.2(v) is hereby amended to read in its
entirety:

“(v) In addition to the foregoing, HOVIONE warrants and represents to CYDEX that
it has not, nor will it, use in any capacity the services of any person
(1) debarred or suspended under 21 U.S.C. Sections 335(a) or 335(b) or
(2) debarred or suspended pursuant to any other federal, state or foreign
regulatory authority which has jurisdiction over HOVIONE’s operations or
products.

9. Amendment to Exhibit D Subsection 4 (Threshold). Subsection 4 of Exhibit D is
hereby amended to read in its entirety:

“Threshold. Following the last date of release by HOVIONE to CYDEX of a
commercial campaign of CAPTISOL, the parties shall refer to the exchange rate
for U.S. Dollars to Euro as reported by the Wall Street Journal, Eastern U.S.
edition on the date (or the next business day if such date is on a weekend or
holiday). Such exchange rate shall be referred to as the ACTUAL EXCHANGE RATE.
In the event that the ACTUAL EXCHANGE RATE for the US. Dollar to the Euro
deviates by more than [***] percent ([***]%) [***] from the REFERENCE EXCHANGE
RATE (as determined by subtracting the ACTUAL EXCHANGE RATE from the REFERENCE
EXCHANGE RATE and then taking the result and dividing it by the REFERENCE
EXCHANGE RATE), then the UNIT PRICES for such commercial campaign batch of
CAPTISOL released by HOVIONE to CYDEX shall be proportionately adjusted as
described in Subsection 5 of this Exhibit D. The parties hereby agree that they
anticipate adjusting the UNIT PRICES for currency exchange rate deviations no
more than [***] a CONTRACT YEAR. If currency exchange rate deviations cause the
UNIT PRICES to be adjusted more frequently than [***] in a given CONTRACT YEAR,
then the parties shall negotiate in good faith whether this Subsection 4 of this
Exhibit D should be further amended.

By way of example, if the last date of release of a commercial campaign batch of
CAPTISOL was released by HOVIONE to CYDEX on January 15 of a given CONTRACT
YEAR, then the parties would refer to the exchange rate for U.S. Dollars to Euro
as reported by the Wall Street Journal, Eastern U.S. edition on January 15 of
such CONTRACT YEAR (or the next business day if such date was on a weekend or
holiday). If such ACTUAL EXCHANGE RATE differed from the REFERENCE EXCHANGE RATE
by more than [***] percent ([***]%), then the UNIT PRICES for such

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

PAGE 5  

Hovione Contract Code

SA.00012.A.002



--------------------------------------------------------------------------------

commercial campaign batch would be adjusted according to Subsection 5 of this
Exhibit D.”

10. Amendment to Exhibit D Subsection 5 (Calculations). Reference to “for the
new CONTRACT YEAR” in the second line of Subsection 5 of Exhibit D is hereby
deleted. For the avoidance of doubt, but subject to the limitation of frequency
described in Subsection 4 of Exhibit D, an ADJUSTMENT FACTOR shall be calculated
after each release by HOVIONE to CYDEX of a commercial campaign batch of
CAPTISOL.

11. Governing Law. This Amendment No. 3 shall be construed in accordance with
the laws of the State of Delaware in the United States of America, without
giving effect to the principles of conflicts of law thereof.

12. Continuing Effect. Nothing in this Amendment No. 3 is meant to subvert or
otherwise alter the rights and obligations of either HOVIONE or CYDEX under the
AGREEMENT, except as and to the extent expressly stated herein.

13. Counterparts. This Amendment No. 3 may be executed in multiple counterparts,
each of which shall be an original as against any party whose signature appears
thereon but each of which together shall constitute one and the same instrument.

Signature Page to Follow

 

PAGE 6  

Hovione Contract Code

SA.00012.A.002



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, through their authorized representatives, have
duly executed this Amendment No. 3 as of the date first written above.

 

CYDEX, INC.       HOVIONE LLC By:  

/s/ Allen K. Roberson

    By:  

/s/ David Hoffman

Name:   Allen K. Roberson     Name:   David Hoffman Title:   Chief Financial
Officer     Title:   President-US Operations Date:   5 February 2008     Date:  
4 Feb 2008 HOVIONE FARMACIENCIA S.A.     HOVIONE PHARMASCIENCE LIMITED By:  

/s/ Noé Carreira

    By:  

/s/ G. Villax

Name:   Noé Carreira     Name:   G. Villax Title:   Director     Title:   Chief
Executive Date:   25 Jan. 2008     Date:   25 Jan. 2008 HOVIONE INTERNATIONAL
LIMITED       By:  

/s/ G. Villax

      Name:   G. Villax       Title:   Chief Executive       Date:   25 Jan.
2008      

Signature Page to Amendment No. 3 to the Captisol Supply Agreement

 

PAGE 7  

Hovione Contract Code

SA.00012.A.002



--------------------------------------------------------------------------------

[HOVIONE LOGO]

 